EXHIBIT 10.3

 

PAYMENT OF DEBT AND RELEASE OF CLAIMS AGREEMENT

 

This Payment of Debt and Release of Claims Agreement (“Agreement”) is entered
into by and between MIDWEST ENERGY EMISSIONS CORP., a Delaware corporation (the
“Company”) on behalf of itself, its subsidiaries and other corporate affiliates
(collectively referred to herein as the “Company Group”), and JAY RIFKIN
(“Rifkin”) (the Company Group and Rifkin are collectively referred to herein as
the “Parties”) as of January 2, 2015 (the “Effective Date”).

 

RECITALS

 

1.  Rifkin was the Chief Executive Officer of China Youth Media, Inc. from 2005
until June 21, 2011, when he resigned from that position shortly after the
effective date of that certain Agreement and Plan of Merger (“Merger Agreement”)
by and among China Youth Media, Inc., a Delaware Corporation (“CHYU”), China
Youth Media Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary
of CHYU, and Midwest Energy Emissions Corp., a North Dakota corporation, dated
as of June 1, 2011.

 

2.  Rifkin has been a director of the board of the Company since 2006.

 

3.  The Company owes Rifkin $250,000 of accrued consulting fees (“Consulting
Fees”) and $31,318 in accrued interest relating to interest accrued on certain
other advances made by Rifkin to CHYU and the Company prior to the date hereof
(“Accrued Interest”).

 

4.  The Company has agreed to pay Rifkin a total of $281,318 in cash upon the
execution and delivery of this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
hereinafter set forth and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

AGREEMENT

 

Final Payment. In consideration for Rifkin’s execution of and compliance with
this Agreement the Company Group agrees to immediately pay Rifkin a lump sum of
$281,318 to be paid by wire transfer on the Effective Date.

 

Release. In exchange for the consideration provided in this Agreement, Rifkin
and his heirs, executors, representatives, agents, successors and assigns
(collectively, the “Rifkin Releasors”), release and discharge the Company Group
from the Consulting Fees and the Accrued Interest as defined herein. Company
Group, upon mutual execution of this Agreement, shall release and discharge the
Rifkin Releasors from providing any further consulting services to the Company
Group.

 

 
1


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date above.

 

 

  MIDWEST ENERGY EMISSIONS CORP.  

500 West Wilson Bridge Road, Suite 140

Worthington, OH 43085

        By: /s/ R. Alan Kelley     Name: R. Alan Kelley     Title: Chief
Executive Officer           By: /s/ Jay Rifkin Name: Jay Rifkin

 

 

2

--------------------------------------------------------------------------------

